DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 07/13/2018 have been reviewed and are considered acceptable.
	
Specification
The specification filed on 07/13/2018 has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-14 is/are directed to an apparatus which is a statutory category and claims 15-17 are to a method and claim(s) 18-20 is directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 15, and 18 recite a series of steps for abstract idea: recommending a subset of KPIs for an automated process.
Regarding Claims 1, 15, and 18; 
receive, information related to an automated process, the information including at least an operating group and an industry associated with the automated process; 
retrieve data related to one or more of a domain, process and sub-process;
 extract, based on the retrieved data, data regarding one or more key performance indicators (KPIs) associated with the automated process from a plurality of data sources including one or more of structured and unstructured data sources; 
automatically initiate a validation of the extracted KPIs;
 receive user selection of one or more of the validated KPIs;
classify…., the user-selected KPIs into at least two subsets including at least a subset of usable KPIs and a subset of unusable KPIs,…  for classifying the user-selected KPIs; 
rank, using a ranking model, the user-selected KPIs in a descending order of usability; provide, for each of the user-selected KPIs, an evaluation regarding usability of the KPI in determining successful automation of the automated process, the evaluation being based at least on the classification and the ranking of the user-selected KPIs;
obtain respective fitment scores for each of the user-selected KPIs; and 
recommend a subset of the user-selected KPIs with respective fitment scores above a threshold for monitoring an impact of an automation of the automated process. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a at least one processor, at least one non-transitory computer readable medium storing machine-readable instruction, the classification model being trained on historical process data, and an artificial intelligence classification model, and automatically {initiate} (under broadest reasonable interpretation, automatically means by a generic computer/processor). The elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component, see MPEP 2106.05(f), and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Further regarding the trained model and artificial intelligence classification model are recited at a high level of generality and as such rejected as “apply it” on a generic computer. Further supporting the “Apply it” analysis the Examiner points to the Applicant’s Specification in at least  [0057-0059]
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Regarding Claim(s) 2-3, the claim further narrows the abstract idea by specifying receiving responses, assigning weights, and obtaining scores.
Regarding Claim(s) 4, the claim recites the additional element of a graphical user interface. This element is rejected as “apply it” in steps 2A/2B similar to the elements of the independent claims above.
 Regarding Claim(s) 5, the claim further narrows the abstract idea by specifying KPIs are updated over time.
Regarding Claim(s) 6-7, the claim further narrows the abstract idea by specifying further extracting data. Claim 7 recites the additional element of web scrapping. This element is rejected as just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The Examiner notes the web scrapping is recited at a high level of generality similar to web crawling or other methods of extracting data from data sources.
Regarding Claim(s) 8, the claim recites the additional element of natural language processing. The element is again recited at a high level of generality and as such is rejected as “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 9, the claim further narrows the abstract idea by specifying the extracted data be stored.
Regarding Claim(s) 10, the claim further narrows the abstract idea by specifying the evaluation of models and selecting the highest scoring models.
Regarding Claim(s) 11, the claim further narrows the abstract idea by specifying the types of ML models being used. Each ML model is recited at a high level of generality and rejected as “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 12, the claim further narrows the abstract idea by specifying unusable KPIs being converted to useable
Regarding Claim(s) 13-14, the claims further recite additional elements previously rejected. These elements are rejected similarly to those above.
Regarding Claim(s) 16-17, the claim further narrows the abstract idea by specifying that 2 models be used, tested, and employing the best model and further specify ranking model types. The claims recite elements that are rejected above.
Regarding Claim(s) 19-20, the claim further narrows the abstract idea by specifying algorithm types and generating recommendations. The claims recite elements that are rejected above. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-6, 9-10, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (US 9294361 B1) in view of Gokalp et al. (US 11120364 B1).
	Regarding Claim(s) 1, 15, and 16. Choudhary teaches: An artificial-intelligence(AI) based automation monitoring system comprising: at least one processor; at least one non-transitory computer readable medium storing machine-readable instructions that cause the at least one processor to: (See Choudhary, [col. 180, lines 24-29]; The data storage device 7818 may include a computer-readable medium 7828 on which is stored one or more sets of instructions 7822 (e.g., instructions for search term generation) embodying any one or more of the methodologies or functions described herein. The instructions 7822 may also reside, completely or at least partially, within the main memory 7804 and/or within processing logic 7826 of the processing device 7802 during execution thereof by the computer system 7800, the main memory 7804 and the processing device 7802 also constituting computer-readable media).
receive, information related to an automated process, the information including at least an operating group and an industry associated with the automated process; (See Choudhary, [col. 18, lines 30-46]; An event-processing system can process a search query that defines a KPI of a service. An event-processing system can aggregate heterogeneous machine-generated data (machine data) received from various sources (e.g., servers, databases, applications, networks, etc.) and optionally provide filtering such that data is only represented where it pertains to the entities providing the service. In one example, a KPI may be defined by a user-defined custom query that does not use entity filtering. The aggregated machine data can be processed and represented as events. An event can be represented by a data structure that is associated with a certain point in time and comprises a portion of raw machine data (i.e., machine data). Events are described in greater detail below in conjunction with FIG. 72 and further see Choudhary, [col. 19, lines 1-12]; The entity module 220 can create entity definitions. “Create” hereinafter includes “edit” throughout this document. An entity definition is a data structure that associates an entity (e.g., entity 104A in FIG. 1) with machine data (e.g., machine data 110A-C in FIG. 1). The entity module 220 can determine associations between machine data and entities, and can create an entity definition that associates an individual entity with machine data produced by different sources hosted by that entity and/or other entity(ies). In one implementation, the entity module 220 automatically identifies the entities in an environment (e.g., IT environment), automatically determines, for each entity, which machine data is associated with that particular entity, and automatically generates an entity definition for each entity).
retrieve data related to one or more of a domain, process and sub-process; (See Choudhary, [col. 18, lines 31-42]; An event-processing system can aggregate heterogeneous machine-generated data (machine data) received from various sources (e.g., servers, databases, applications, networks, etc.) and optionally provide filtering such that data is only represented where it pertains to the entities providing the service. In one example, a KPI may be defined by a user-defined custom query that does not use entity filtering. The aggregated machine data can be processed and represented as events. An event can be represented by a data structure that is associated with a certain point in time and comprises a portion of raw machine data (i.e., machine data) and further see Choudhary, [col. 172, lines 12-21]; Creating queries requires knowledge of the fields that are included in the events being searched, as well as knowledge of the query processing language used for the queries. While a data analyst may possess domain understanding of underlying data and knowledge of the query processing language, an end user responsible for creating reports at a company (e.g., a marketing specialist) may not have such expertise. In order to assist end users, implementations of the event-processing system described herein provide data models that simplify the creation of reports and other visualizations).
extract, based on the retrieved data, data regarding one or more key performance indicators (KPIs) associated with the automated process from a plurality of data sources including one or more of structured and unstructured data sources; (See Choudhary, [col. 19, lines 39-46]; An event can be represented by a data structure that is associated with a certain point in time and comprises a portion of raw machine data (i.e., machine data). Events are described in greater detail below in conjunction with FIG. 72. The event-processing system can be configured to perform real-time indexing of the machine data and to execute real-time, scheduled, or historic searches on the source data. An exemplary event-processing system is described in greater detail below in conjunction with FIG. 71 and further see Chaudhary, [col. 91, lines 15-35]; a KPI pertaining to a specific aspect of the service (also referred to herein as an aspect KPI) can be defined by a search query that derives a value for that KPI from machine data pertaining to entities providing the service. Alternatively, an aspect KPI may be a sub-service aggregate KPI. Such a KPI is sub-service in the sense that it characterizes something less than the service as a whole. Such a KPI is an aspect KPI in the almost definitional sense that something less than the service as a whole is an aspect of the service. Such a KPI is an aggregate KPI in the sense that the search which defines it produces its value using a selection of accumulated KPI values in the data store (or of contemporaneously produced KPI values, or a combination), rather than producing its value using a selection of event data directly. The selection of accumulated KPI values for such a sub-service aggregate KPI includes values for as few as two different KPI's defined for a service, which stands in varying degrees of contrast to a selection including values for all, or substantially all, of the active KPI's defined for service as is the case with a service-level KPI and further see Choudhary, [col. 92, lines 13-19]; In another example, the user-created service definition also identifies, for each entity, identifying information for a user-created entity definition that indicates how to locate the machine data pertaining to that entity. The machine data can include for example, and is not limited to, unstructured data, log data, and wire data).
automatically initiate a validation of the extracted KPIs; (See Choudhary, [col. 136, lines 22-33]; FIG. 46F illustrates an example interface 4650 for a service-related KPI, in accordance with one or more implementations of the present disclosure. The text box 4651 can display the search language for the search query used to define the service-related KPI. The text box 4651 can be disabled to indicate that the service-related KPI cannot be edited from the glass table. Referring to FIG. 46C, if the run search link 4636 is activated, a search GUI that displays information (e.g., search language, search result set) for a KPI (e.g., service KPI, adhoc KPI) that is selected in the modifiable dashboard template 4630).
receive user selection of one or more of the validated KPIs; (See Choudhary, [col. 10, lines 1-5]; FIG. 59 illustrates an example of a GUI for selecting the KPI corresponding to a graphical visualization along a time-based graph lane in a visual interface, in accordance with one or more implementations of the present disclosure and further see Choudhary, [col. 22, lines 15-22]; The input can be used to customize the service-monitoring dashboard. The input can include for example, selection of one or more images for the service-monitoring dashboard (e.g., a background image for the service-monitoring dashboard, an image to represent an entity and/or service), creation and representation of adhoc search in the form of KPI widgets, selection of one or more KPIs to represent in the service-monitoring dashboard, selection of a KPI widget for each selected KPI). 
classify, [using an artificial intelligence classification model], the user-selected KPIs into at least two subsets including at least a subset of usable KPIs and a subset of unusable KPIs, the [classification model being trained] on historical process data for classifying the user-selected KPIs (See Choudhary, [col. 96, lines 21-44]; At block 3424, the computing machine receives user input indicating a method of threshold generation. For example, upon selection of the generate suggestions button, a threshold configuration GUI may be displayed. The threshold configuration GUI may have a number of selectable tabs that allow the user to select the method of auto-threshold determination. In one implementation, the methods include even splits, percentiles and standard deviation. The even splits method takes the range of values displayed in a graph and divides that range into a number of threshold ranges that each correspond to a KPI state for the selected service. In one implementation the threshold ranges are all evenly sized. In another implementation, the threshold ranges may vary in size. In one implementation, the threshold ranges may be referred to as “Fixed Intervals,” such that the size of the range does not change, but that one range may be of a different size than another range. The percentiles method takes the calculated KPI values and shows the distribution of those values divided into some number of percentile groups that each correspond to a KPI state for the selected service. The standard deviation method takes the calculated KPI values and shows the distribution of those values divided into some number of groups, based on standard deviation from the mean value, that each correspond to a KPI state for the selected service and further see Choudhary, [col. 120, lines 55-60]; That additional information may include, for example, possible affected services 34601, contributing KPIs 34602, a link to the correlation search that generated the notable event 34603, a history of activity for the notable event 34604, the original notable event 34605, a description of the notable event 34606, and/or other information). The Examiner interprets the KPIs that fall below the threshold as unusable.
rank, using a ranking model, the user-selected KPIs in a [descending] order of usability; (See Choudhary, [col. 8, lines 45-49]; In another example, a user can provide input that ranks the KPIs of a service from least important to most important, and the ranking of a KPI specifies the user selected weight for the respective KPI). The Examiner notes that 
provide, for each of the user-selected KPIs, an evaluation regarding usability of the KPI in determining successful automation of the automated process, the evaluation being based at least on the classification and the ranking of the user-selected KPIs; (See Choudhary, [col. 184, lines 1-15]; wherein the evaluating the identified plurality of KPI values using the trigger criteria includes assessing for each correlation KPI, whether, for any particular one of the plurality of KPI states, a summary value representing the identified plurality of KPI values that each was derived by the search query that defines the particular correlation KPI and that is each indicative of the particular one of the plurality of KPI states is within a range of values having an end of the range specified by a corresponding contribution threshold and the range favoring causation of the defined action; and wherein the trigger determination comprises determining to cause the defined action in response to the production, for each correlation KPI, of a positive result by the assessing, and causing the defined action in response to the determining to cause the defined action).
obtain respective fitment scores for each of the user-selected KPIs; and (See Choudhary, [col. 17, lines 56-62]; In one example, the values (e.g., values 108A) produced by a search query for a KPI (e.g., KPI 106A) by executing the search query on a schedule are stored in a data store, and are used to calculate an aggregate KPI score for a service (e.g., service 102), as described in greater detail below in conjunction with FIGS. 32-33. An aggregate KPI score for the service 102 is indicative of an overall performance of the KPIs 106 of the service and further see Choudhary, [col. 21, lines 17-28]; The KPI module 240 can calculate an aggregate KPI score 480 for the service for continuous monitoring of the service. The score 480 can be a calculated value 482 for the aggregate of the KPIs for the service to indicate an overall performance of the service. For example, if the service has 10 KPIs and if the values produced by the search queries for 9 of the 10 KPIs indicate that the corresponding KPI is in a normal state, then the value 482 for an aggregate KPI may indicate that the overall performance of the service is satisfactory. Some implementations of calculating a value for an aggregate KPI for the service are discussed in greater detail below in conjunction with FIGS. 32-33).
recommend a subset of the user-selected KPIs with respective fitment scores [above a threshold] for monitoring an impact of an automation of the automated process. (See Choudhary, [col. 17, lines 3-11];  an entity definition for entity 104B can associate machine data 110D and 110E with entity 104B, and a service definition for service 102 can group entities 104A and 104B together, thereby defining a pool of machine data that can be operated on to produce KPIs 106A, 106B and 106C for the service 102. In particular, each KPI 106A, 106B, 106C of the service 102 can be defined by a search query that produces a value 108A, 108B, 108C derived from the machine data 110A-E and further see Choudhary, [col. 69, lines 55-61]; At block 1906, the computing machine sets one or more thresholds for the KPI. Each threshold defines an end of a range of values. Each range of values represents a state for the KPI. The KPI can be in one of the states (e.g., normal state, warning state, critical state) depending on which range the value falls into. Some implementations for setting one or more thresholds for the KPI are discussed in greater detail below in conjunction with FIGS. 28-31 and further see Choudhary, [col. 87, lines 3-11]; At block 3203, the computing machine identifies key performance indicators (KPIs) for the service. The service definition representing the service can specify KPIs available for the service, and the computing machine can determine the KPIs for the service from the service definition of the service. Each KPI can pertain to a different aspect of the service. Each KPI can be defined by a search query that derives a value for that KPI from machine data pertaining to entities providing the service).
While Choudhary teaches data related to processes, extracting KPIs, validating KPIs, classifying KPIs, and ranking KPIs; Choudhary does not appear to teach the use of an artificial intelligence classification model or ranking in a descending order. However, Choudhary in view of the analogous art of Gokalp (i.e. AI modeling and recommendations) does teach these limitations: (See Gokalp, [col. 3, lines 49-60]; Various embodiments of methods and apparatus for efficient training of machine learning models such as classifiers using an automated workflow comprising intelligently guided labeling feedback sessions are described. In some embodiments, easy to use interactive programmatic interfaces may be implemented to simplify and speed up the process of obtaining labels for data items that are deemed likely to contribute to faster learning. In various embodiments, customizable visualizations of training progress may be provided, and a number of techniques involving the provision of automated recommendations leading to rapid development of the models may be implemented and further see Gokalp, [col. 9, lines 10-16]; According to some embodiments, a guided labeling feedback session may be initiated between a label provider and a model trainer or training coordinator (e.g., a component of the classification service responsible for developing a requested classifier) by one or more computing devices of an artificial intelligence-based classification service and further see Gokalp, [col. 45, lines 46-52]; For example, during a given session in one embodiment, a visualization data set may be presented via the interactive programmatic interface, in which information about several labeling candidate data items is included, with the data items arranged in an order based at least in part on a respective rank assigned to the data items with respect to estimated learning contribution and/or one or more other metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the data related to processes, extracting KPIs, validating KPIs, classifying KPIs, and ranking KPIs as taught by Chaudhary with the artificial intelligence modeling  as taught by Gokalp in order to improve classifiers with an iterative process that takes advantage of feedback data. (See Gokalp, [col. 14, lines 39-51]; identify an additional set of data items for which labeling feedback is expected to help improve the classifiers more quickly than other data items, and such candidates may be presented to label providers in the interactive labeling sessions. The active learning methodology may be employed in the depicted embodiment based on the intuition that some data items can provide more substantive contributions to the learning of the models than others—for example, labeled data items that are very easy to classify may not help the model's learning very much, while data items that are close to class boundaries and are therefore more difficult to classify may be more useful for accelerating learning).
Regarding Claim(s) 2. Choudhary/Gokalp teaches:: receive further user responses to qualifier questions related to the user-selected KPIs; and (See Chaudhary, [col. 72, lines 16-37]; In some implementations, GUI 2300 can include a button 2320 to receive input assigning a weight to the KPI to indicate an importance of the KPI for the service relative to other KPIs defined for the service. The weight can be used for calculating an aggregate KPI score for the service to indicate an overall performance for the service, as discussed in greater detail below in conjunction with FIG. 32. GUI 2300 can include a button 2323 to receive input to define how often the KPI should be measured (e.g., how often the search query defining the KPI should be executed) for calculating an aggregate KPI score for the service to indicate an overall performance for the service, as discussed in greater detail below in conjunction with FIG. 32. The importance (e.g., weight) of the KPI and the frequency of monitoring (e.g., a schedule for executing the search query) of the KPI can be used to determine an aggregate KPI score for the service. The score can be a value of an aggregate of the KPIs of the service. Some implementations for using the importance and frequency of monitoring for each KPI to determine an aggregate KPI score for the service are discussed in greater detail below in conjunction with FIGS. 32-33). The Examiner interprets the “importance” and “frequency of monitoring” as qualifier questions.
assign dynamically-controlled weights to the qualifier questions; and  (See Choudhary, [col. 89, lines 10-32]; In another example, a KPI deriving its value from machine data pertaining to a single entity can be automatically assigned a lower weight than a KPI deriving its value from machine data pertaining to multiple entities, etc… Alternatively, importance weights can be assigned to KPIs based on user input. Referring again to FIG. 33A, GUI 3300 can include a button 3309 to receive a user request to assign a weight to the KPI being created or modified. Upon selecting button 3309, a user can enter (e.g., via another GUI or a command line interface) a weight (e.g., a user defined value) for the KPI, or select a weight from a list presented to the user. In one implementation, a greater value indicates that a greater importance is placed on a KPI… In one implementation, a greater value indicates that a greater importance is placed on a KPI. For example, the set of values may be 1-10, where the value 10 indicates high importance of the KPI relative to the other KPIs for the service. For example, a Web Hosting service may have three KPIs: (1) CPU Usage, (2) Memory Usage, and (3) Request Response Time. A user may provide input indicating that the Request Response Time KPI is the most important KPI and may assign a weight of 10 to the Request Response Time KPI. The user may provide input indicating that the CPU Usage KPI is the next most important KPI and may assign a weight of 5 to the CPU Usage KPI. The user may provide input indicating that the Memory Usage KPI is the least important KPI and may assign a weight of 1 to the Memory Usage KPI).
score each of the user responses to the qualifier questions. (See Choudhary, [col. 89, lines 20-32]; In one implementation, a greater value indicates that a greater importance is placed on a KPI. For example, the set of values may be 1-10, where the value 10 indicates high importance of the KPI relative to the other KPIs for the service. For example, a Web Hosting service may have three KPIs: (1) CPU Usage, (2) Memory Usage, and (3) Request Response Time. A user may provide input indicating that the Request Response Time KPI is the most important KPI and may assign a weight of 10 to the Request Response Time KPI. The user may provide input indicating that the CPU Usage KPI is the next most important KPI and may assign a weight of 5 to the CPU Usage KPI. The user may provide input indicating that the Memory Usage KPI is the least important KPI and may assign a weight of 1 to the Memory Usage KPI).
Regarding Claim(s) 3. Choudhary/Gokalp teaches:, obtain the fitment score for each of the user-selected KPIs based on the weights assigned to each of the qualifier questions and the scores of the user responses. (See Choudhary, [col. 73, lines 58-63]; GUI 2400 can include a button 2414 to receive input assigning a weight to the KPI to indicate an importance of the KPI for the service relative to other KPIs defined for the service. The importance (e.g., weight) of the KPI can be used to determine an aggregate KPI score for the service, which is indicative of an overall performance of the KPIs of the service).
Regarding Claim(s) 4. Choudhary/Gokalp teaches: enable, via a graphical user interface (GUI), a display of the user-selected KPIs via [color coding indicative] of respective fitment scores. (See Choudhary, [col. 81, lines 12-17]; For each state, GUI 3100 can include a GUI element that displays a name (e.g., a unique name for that KPI) 3109, a threshold 3110, and a visual indicator 3112 (e.g., an icon having a distinct color for each state). The unique name 3109, a threshold 3110, and a visual indicator 3112 can be displayed based on user input received via the input fields of the respective GUI element).
While Choudhary teaches a GUI that displays KPIs, fitment scores and color coding, Choudhary does not appear to explicitly teach color coding of scores. However, Chaudhary/Gokalp does teach the claim limitation: (See Gokalp, [col. 29, lines 11-27]; the three rectangles 1140 at the left may indicate that some number or fraction of data items have been assigned scores strongly indicative of the negative class, while the two colored rectangles 1142 between 70 and 100 may indicate that some number of data items have been assigned scores indicative of the positive class. Different colors may be used for positive and negative classes: e.g., red may be used for negative class data items, while green may be used for positive class data items in the depicted embodiments. To convey information about the relative density of the distribution with respect to each colored rectangle, in at least some embodiments the lightness/darkness or intensity of the hue may be used—e.g., a lighter/weaker shade of green or red may be used to indicate a smaller number of data items, while a darker/stronger shade of green or red may be used to indicate a larger number of data items have been assigned the corresponding range of scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the  GUI that displays KPIs, fitment scores and color coding  with the color indicating scores or values as taught by Gokalp in order to  highlight significant or relevant information and enable others to interpret information. (See Gokalp, [col. 4, lines 54-62]; simplifying the presentation of potentially complex combinations of metrics and analysis results (for example by incorporating multi-dimensional information regarding the distribution of predicted classes within a simple two-dimensional ribbon that takes up only a small portion of the user interface, or by using color shades/intensities to visually indicate/highlight significant attributes relevant to respective classes) to enable even non-experts in machine learning to interpret the available information).
Regarding Claim(s) 5. Choudhary/Gokalp teaches: wherein the KPIs are dynamic KPIs with values being updated over a period of time. (See Choudhary, [col. 56, lines, 30-40]; The aggregate KPI score can be periodically calculated for continuous monitoring of the service. For example, the aggregate KPI score for a service can be updated in real-time (continuously updated until interrupted). In one implementation, the aggregate KPI score for a service is updated periodically (e.g., every second). Some implementations of determining an aggregate KPI score for the service are discussed in greater detail below in conjunction with FIGS. 32-34).
Regarding Claim(s) 6. Choudhary/Gokalp teaches: periodically repeat the steps of extracting data regarding the KPIs, automatically initiating the validation of the KPIs, receiving user selection of the validated KPIs, classifying and ranking the user-selected KPIs and providing an evaluation of the user-selected KPIs. (See Chaudhary, col. 79, lines 7-14]; The determination component is used to derive a representative value for an aggregate of the set of machine data. In one implementation, the machine data selection component is applied once to the machine data to gather the totality of the machine data for the KPI, and returns the machine data sorted by entity, to allow for repeated application of the determination component to the machine data pertaining to each entity on an individual basis and further see Chaudhary, [col. 64, lines 49-60]; Dynamic filter criterion can be run multiple times automatically, i.e., manual vs. automatic. Dynamic execution of the filter criteria for a particular rule can produce a dynamic entity association with the service definition. The filter criteria for the rule can be executed at multiple times, and the entity associations may be different from execution to execution. For example, a rule may have the dynamic filter criterion “name=192.*”. When the filter criterion “name=192.*” is applied to the entity definitions in the service monitoring data store at time X, a search query is performed to identify the entity definitions that satisfy “name=192.*”. The result may be one hundred entity definitions, and the one hundred entity definitions are associated with the service definition).
Regarding Claim(s) 9. Chaudhary/Gokalp teaches: push the extracted data into a local data storage of the automation monitoring system. (See Chaudhary, [col. 21, lines 28-38]; Referring to FIG. 2, the service monitoring system 210 can be coupled to one or more data stores 290. The entity definitions, the service definitions, and the KPI definitions can be stored in the data store(s) 290 that are coupled to the service monitoring system 210. The entity definitions, the service definitions, and the KPI definitions can be stored in a data store 290 in a key-value store, a configuration file, a lookup file, a database, or in metadata fields associated with events representing the machine data. A data store 290 can be a persistent storage that is capable of storing data. A persistent storage can be a local storage unit or a remote storage unit).
Regarding Claim(s) 10. While Chaudhary teaches the classification of KPIs, Chaudhary does not appear to teach: evaluate a plurality of ML models for the classification of the user-selected KPIs into the at least two groups; However, Chaudhary/Gokalp in combination does teach this limitation: (See Gokalp, [col. 4, lines 10-18]; The techniques and algorithms described for efficient development of models such as classifiers may be implemented as part of a network-accessible machine learning service or a network-accessible classification service in at least some embodiments. Such a service may, for example, help to streamline various stages of the workflow of building classifiers, such as data collection through training iterations, evaluation and deployment of the models in various embodiments).
select a highest scoring model of the plurality of ML models as the classification model. (See Gokalp, [col. 4 lines 18-24]; The service may support the automation of, among other parts of the workflow, the following steps in at least some embodiments: (a) gathering of raw data items pertinent to a particular classification problem, (b) active learning, in which unlabeled documents may be ranked in order of potential training/learning benefit or impact, (c) user-controlled teaching, in which respective label providers can focus their labeling efforts on subspaces of the data items, (d) optimized training iterations, in which the service may try a variety of models and/or hyper-parameter combinations and select the best among the models and hyper-parameter combinations). The Examiner interprets the highest ranked model as the highest scoring model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the data related to processes, extracting KPIs, validating KPIs, classifying KPIs, and ranking KPIs as taught by Chaudhary with the artificial intelligence modeling  as taught by Gokalp in order to improve classifiers with an iterative process that takes advantage of feedback data. (See Gokalp, [col. 14, lines 39-51]; identify an additional set of data items for which labeling feedback is expected to help improve the classifiers more quickly than other data items, and such candidates may be presented to label providers in the interactive labeling sessions. The active learning methodology may be employed in the depicted embodiment based on the intuition that some data items can provide more substantive contributions to the learning of the models than others—for example, labeled data items that are very easy to classify may not help the model's learning very much, while data items that are close to class boundaries and are therefore more difficult to classify may be more useful for accelerating learning).
Regarding Claim(s) 16. Chaudhary/Gokalp teaches: training at least two ML models on historical data for the classification of the user- selected KPIs; (See Gokalp, [col. 9, lines 10-16]; According to some embodiments, a guided labeling feedback session may be initiated between a label provider and a model trainer or training coordinator (e.g., a component of the classification service responsible for developing a requested classifier) by one or more computing devices of an artificial intelligence-based classification service and further see Gokalp, [col. 24, lines 16-29]; The number of items that were identified in response to the previously-submitted search, as well as the breakdown of those items among the classes may be presented in element 722. A timestamp indicating the time of completion of the last training iteration (or the most recent time at which the user has submitted feedback) may be indicated in element 724, together with interface elements to view more detailed historical information with respect to the training iterations. The label-all option element 726 may be used to label all the items currently selected (or currently being displayed) with a particular label, e.g., instead of the user having to select the same label for each item separately). The Examiner notes that Chaudhary is relied upon to teach the KPI aspects of the claim.
 testing at least the two trained ML models; and  (See Gokalp, [col. 4, lines 10-18]; The techniques and algorithms described for efficient development of models such as classifiers may be implemented as part of a network-accessible machine learning service or a network-accessible classification service in at least some embodiments. Such a service may, for example, help to streamline various stages of the workflow of building classifiers, such as data collection through training iterations, evaluation and deployment of the models in various embodiments).
employing a best scoring ML model of the at least two trained ML models for the classification of the user-selected KPIs. (See Gokalp, [col. 4 lines 18-24]; The service may support the automation of, among other parts of the workflow, the following steps in at least some embodiments: (a) gathering of raw data items pertinent to a particular classification problem, (b) active learning, in which unlabeled documents may be ranked in order of potential training/learning benefit or impact, (c) user-controlled teaching, in which respective label providers can focus their labeling efforts on subspaces of the data items, (d) optimized training iterations, in which the service may try a variety of models and/or hyper-parameter combinations and select the best among the models and hyper-parameter combinations). The Examiner interprets the highest ranked model as the highest scoring model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the data related to processes, extracting KPIs, validating KPIs, classifying KPIs, and ranking KPIs as taught by Chaudhary with the artificial intelligence modeling  as taught by Gokalp in order to improve classifiers with an iterative process that takes advantage of feedback data. (See Gokalp, [col. 14, lines 39-51]; identify an additional set of data items for which labeling feedback is expected to help improve the classifiers more quickly than other data items, and such candidates may be presented to label providers in the interactive labeling sessions. The active learning methodology may be employed in the depicted embodiment based on the intuition that some data items can provide more substantive contributions to the learning of the models than others—for example, labeled data items that are very easy to classify may not help the model's learning very much, while data items that are close to class boundaries and are therefore more difficult to classify may be more useful for accelerating learning).


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (US 9294361 B1) in view of Gokalp et al. (US 11120364 B1) and Voleti et al. (US 20170212957 A1).
Regarding Claim(s) 7 While Chaudhary/Gokalp teaches extracting KPIs, neither appears to teach web scraping to extract. However, Chaudry/Gokalp in view of the analogous art of Voleti (i.e. classifying data) does teach this limitation: implement web scrapping for extracting the data regarding the KPIs from one or more web-based sources of the plurality of data sources. (See Voleti, [0049]; In some embodiments, the supplementation component 240 passes the clustered and relevant additional keywords to the second database (e.g., google adwords or google scrape) to receive additional keywords from the third party server 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Chaudhary/Gokalp including extracting KPIs from a plurality of sources with the web scraping as taught by Voleti in order to receive additional information from third party servers. (See Voleti, [0049]; the supplementation component 240 passes the clustered and relevant additional keywords to the second database (e.g., google adwords or google scrape) to receive additional keywords from the third party server 130)).
Regarding Claim(s) 17. While Chaudhary/Gokalp teaches ranking, neither appears to teach k-partite to rank. However, Chaudry/Gokalp in view of the analogous art of Voleti (i.e. classifying data) does teach this limitation: wherein the trained ranking model implements one of bi-partite ranking, k-partite ranking and general instance ranking. (See Voleti, [0053]; The keywords may be ranked using the bipartite graph and a generated relevancy score. The relevancy score may be generated as a number of page views multiplied by a recall of the keyword in context of a specified topic divided by a recall of the keyword overall. For each keyword, features like recall, current ranking, and other values may be calculated by crawling the third-party server 130 or incorporation of a third-party ranking system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Chaudhary/Gokalp including ranking with the bipartite ranking as taught by Voleti in order to utilize  mapping items to leaf categories and allow the aspects to be rolled in to different category levels. (See Voleti, [0060]; In some embodiments, the generation module 250 or the identification module 220 uses the bipartite graph to map items to leaf categories. Keywords 604 and aspects 620 may be rolled up (e.g., included, assigned, or presented) to different category levels in a hierarchical category structure to identify the most interesting keywords and attributes (e.g., keywords or attributes having a relatively higher predictive value for user interaction) for each category. Using these keywords 604 as seeds, the identification module 220 may crawl (e.g., parse or search) the third-party server 130 or other search engines to understand (e.g., identify, score, or generate associations between) vocabulary in that category).
Claim(s) 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (US 9294361 B1) in view of Gokalp et al. (US 11120364 B1) and Vekker et al. (US 20160140474 A1).
Regarding Claim(s) 8. While Chaudhary/Gokalp teaches extracting KPIs from unstructured data sources as described above, neither appear to further teach the use of natural language processing. However, Chaudry/Gokalp in view of the analogous art of Vekker (i.e. performance analysis) does teach this limitation: employ natural language processing for extracting the data regarding the KPIs from the unstructured data sources of the plurality of data sources. (See Vekker, [0074]; For example, NLP may be used to process answers or responses and determine the effect of the answers on a prediction or recommendation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the KPI extraction from a plurality of unstructured data sources as taught by Chaudhary/Gokalp with the natural language processing techniques as taught by Vekker in order to add better understanding  of data and further be able to use the data. The NLP of Vekker also allows for the ability to better analyze. identify, and classify data. (See Vekker, [0054, 0057]; system and method may use NLP to process textual data obtained from managerial system, such as tasks names, to add better understanding to structural data and use processed data as input to a process of predicting an outcome or event of a project…. as known in the art, NLP can be used to analyze textual data. For example, NLP may be used to analyze, identify or classify task names, notes or description in any data. For example, NLP may be used to identify a task named “Check all the new classes in the added VS project” a task of type QA even if the term “QA” is not specifically mentioned).
Regarding Claim(s) 13. While Chaudhary/Gokalp teaches unusable KPIs from as described above, neither appear to further teach the use of natural language processing. However, Chaudry/Gokalp in view of the analogous art of Vekker (i.e. performance analysis) does teach this limitation:  employ natural language processing (NLP) on user comments from the plurality of data sources related to the unusable KPIs; (See Vekker, [0074]; For example, if some, or the majority of the responses or answers to the exemplary question related to task “Y” is “No”, or “I think task “Y” will need more time” or “I think task “Y” will take 7 days” then crowdsourcing integration unit 515 or processing unit 525 may generate a prediction that task “Y” will take 6 or 7 days. Any algorithm or method may be used in order to process responses or answers to automated questionnaires or questions. For example, NLP may be used to process answers or responses and determine the effect of the answers on a prediction or recommendation).
determine, using the NLP, the recommended actions from the user comments. (See Vekker, [0074]; Responses or answers to automatically generated questions may be used to generate a prediction or recommendation. For example, if some, or the majority of the responses or answers to the exemplary question related to task “Y” is “No”, or “I think task “Y” will need more time” or “I think task “Y” will take 7 days” then crowdsourcing integration unit 515 or processing unit 525 may generate a prediction that task “Y” will take 6 or 7 days. Any algorithm or method may be used in order to process responses or answers to automated questionnaires or questions. For example, NLP may be used to process answers or responses and determine the effect of the answers on a prediction or recommendation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the KPI extraction from a plurality of unstructured data sources as taught by Chaudhary/Gokalp with the natural language processing techniques as taught by Vekker in order to add better understanding  of data and further be able to use the data. The NLP of Vekker also allows for the ability to better analyze. identify, and classify data. (See Vekker, [0054, 0057]; system and method may use NLP to process textual data obtained from managerial system, such as tasks names, to add better understanding to structural data and use processed data as input to a process of predicting an outcome or event of a project…. s known in the art, NLP can be used to analyze textual data. For example, NLP may be used to analyze, identify or classify task names, notes or description in any data. For example, NLP may be used to identify a task named “Check all the new classes in the added VS project” a task of type QA even if the term “QA” is not specifically mentioned).
Regarding Claim(s) 14. Chaudhary/Gokalp/Vekker teaches: employ a ML-based recommender model for the generation of the recommended actions. (See Gokalp, [col. 18, lines 25-32]; The inverted index 306 as well as the static rank information 310 may be used as input to a regression model or regressor 312 which is trained to identify attributes that are highly correlated with membership of one or more classes. The output of the regressor 312 may be used to generate search recommendations 384 in some embodiments—e.g., token sets that are recommended as search predicates when a user fills out a search input form via an interface presented by the classification service. In at least one embodiment, recommended search terms may be combined with auto-complete and/or auto-correct features of the search input interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the data related to processes, extracting KPIs, validating KPIs, classifying KPIs, and ranking KPIs as taught by Chaudhary with the artificial intelligence modeling  as taught by Gokalp in order to improve classifiers with an iterative process that takes advantage of feedback data. (See Gokalp, [col. 14, lines 39-51]; identify an additional set of data items for which labeling feedback is expected to help improve the classifiers more quickly than other data items, and such candidates may be presented to label providers in the interactive labeling sessions. The active learning methodology may be employed in the depicted embodiment based on the intuition that some data items can provide more substantive contributions to the learning of the models than others—for example, labeled data items that are very easy to classify may not help the model's learning very much, while data items that are close to class boundaries and are therefore more difficult to classify may be more useful for accelerating learning).
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (US 9294361 B1) in view of Gokalp et al. (US 11120364 B1) and Watson et al. (US 20180374374 A1).
	Regarding Claim(s) 11. Chaudhary/Gokalp teaches: wherein the plurality of ML models comprise [two-class boosted decision tree, decision forest, decision jungle], logistic regression and support vector machine. (See Gokalp, [col. 1, lines 27-33]; A number of algorithms for classification of different levels of sophistication have been developed over the years, including, for example, linear classifiers such as logistic regression algorithms, Bayesian classifiers, support vector machines, decision-tree based algorithms, neural network-based algorithms and the like).
While Chaudhary/Gokalp teach a plurality of ML models, neither appears to teach the use of  two-class boosted decision tree, decision forest, decision jungle. However, Chaudhary/ Gokalp in view of the analogous art of Watson (i.e. modeling and monitoring) does teach this limitation: (See Watson, [0100]; For example, an algorithm, such as a decision forest algorithm or a decision jungle algorithm for creating a multi-class classification, may be applied to the event data to determine the progress of the learner through phases of the experiential learning cycle. The phases may be represented as classes in the algorithm. An alternative algorithm may use the concept of multilayer convolutional network to determine a probability associated with a phase of the experiential learning cycle and further see Watson, [0102]; These scores may be generated using a two-class classifier algorithm, such as Support Vector Machine or Decision Forest. In FIG. 3, the score is notated M.sub.1, M.sub.2, M.sub.3 . . . M.sub.n, in which “M” stands for metrics. A Metric-Class association is notated M1[C1,C5] to show that Metric 1 can be applied to Events of Class 1 and Class 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the model capabilities of Chaudhary/Gokalp including logistic regression and support vector machine to include the methods of Watson including two-class boosted decision tree, decision forest, decision jungle in order to help determine the progress of the learner through phases as taught by Watson. (See Watson, [0100]; a decision forest algorithm or a decision jungle algorithm for creating a multi-class classification, may be applied to the event data to determine the progress of the learner through phases of the experiential learning cycle. The phases may be represented as classes in the algorithm).
Regarding Claim(s) 19. wherein two-class algorithms are implemented by the classification model. (See Watson, [0102]; These scores may be generated using a two-class classifier algorithm, such as Support Vector Machine or Decision Forest. In FIG. 3, the score is notated M.sub.1, M.sub.2, M.sub.3 . . . M.sub.n, in which “M” stands for metrics. A Metric-Class association is notated M1[C1,C5] to show that Metric 1 can be applied to Events of Class 1 and Class 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the model capabilities of Chaudhary/Gokalp including logistic regression and support vector machine to include the methods of Watson including two-class boosted decision tree, decision forest, decision jungle in order to help determine the progress of the learner through phases as taught by Watson. (See Watson, [0100]; a decision forest algorithm or a decision jungle algorithm for creating a multi-class classification, may be applied to the event data to determine the progress of the learner through phases of the experiential learning cycle. The phases may be represented as classes in the algorithm).

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (US 9294361 B1) in view of Gokalp et al. (US 11120364 B1), and Ricketts (US 20150039401 A1).
Regarding Claim(s) 12. While Chaudhary/Gokalp teach the use if usable and unusable KPIs, neither appears to teach: generate recommended actions for converting at least one of the unusable KPIs to a usable KPI. However, Chaudhary/Gokalp in view of the analogous art of Ricketts (i.e. KPI determination) does teach this limitation: (See Ricketts, [0039-0040]; If there are no changes detected changes in the goals, resources or policies, then the method moves to step 230 which determines if the defined KPI parameters are usable and flexible. If in step 228, there is a determination that the goals, resources or policies of the KPI parameters has changed, then the method returns to step 226 to define or refine the KPI parameters. In step 230, if the determination is that the parameters are usable and flexible, the method moves to step 232 which determines whether there are environmental or operational changes in the KPI parameters. If in step 230, the determination is that the KPI parameters are not usable and flexible, then the method again returns to step 226. In step 232, if the determination is that there are environmental or operation changes, then the method returns to step 226. If there are no environmental or operation changes, then the method moves to step 234 where there is a determination of whether the KPI goals are met. If the goals are met, the method is complete. If however, the determination in step 234 is that the goals are not met, the method returns to step 226…. As previously mentioned, the present invention provides a method and system for engineering Key Performance Indicators (KPIs). The method and system of this invention are not limited to financial KPIs or service solutions. The present invention generates and provides KPI Engineering Workbench analyzes data in order to accomplish various objectives which include: 1) the detection and then elimination of or explanation for KPI errors and outliners; 2) a determination of whether KPI parameters follow an expected distribution; 3) the detection of multimodal distributions and disentangle the associated KPIs; 4) identification of leverage points where small decisions/actions produce big KPI improvements; 5) the determination of whether KPI is unidirectional or bidirectional; 6) the determination of whether KPI is bounded or unbounded; 7) determination of whether KPI ranges should be symmetric or asymmetric; 8) determination of whether different KPI thresholds are needed under various conditions; 9) the adjustment of KPI thresholds to reduce/eliminate false positives and false negatives; 10) the adjustment of KPIs for changes in goals, resources, and policies; 11) adjust KPIs for usability and flexibility based on user/owner feedback; and 12) adjust KPIs for environmental and operational changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the usable and unusable KPIs of Chaudhary/Gokalp with the conversion of unusable to usable KPIs as taught by Ricketts in order to allow the KPIs to be modified for environmental or operational changes and make appropriate changes to add the value of the previously unusable KPI. (See Ricketts, [0039]; In step 230, if the determination is that the parameters are usable and flexible, the method moves to step 232 which determines whether there are environmental or operational changes in the KPI parameters. If in step 230, the determination is that the KPI parameters are not usable and flexible, then the method again returns to step 226. In step 232, if the determination is that there are environmental or operation changes, then the method returns to step 226).
Regarding Claim(s) 20. While Chaudhary/Gokalp teaches user-selected KPIs, fitment scores, and thresholds as described above, neither appear to further teach the use of natural language processing. generate, [using NLP], recommended actions for one or more of the user-selected KPIs with respective fitment scores below the corresponding thresholds, the recommended actions being generated from user responses to a set of questionnaires presented with the evaluations. However, Chaudry/Gokalp in view of the analogous art of Ricketts (i.e. KPI determination) does teach this limitation: (See Ricketts, [0017]; As shown, data from all three information sources is input into the KPI analysis box 102. The data from the alerting and reporting target component 110 can comprise several types of data. One data set can be conventional trigger levels or thresholds. When a measured activity reaches an established level, there is a trigger to record a measurement. For example, there can be a trigger alert a measured pressure drops below 30 psi. A second measurement can be target status frequency. How many times does a measured activity reach this target? For example, if the measured activity reaches an established target threshold 80% of the time, a green color would indicate that status of the activity. However, if the target frequency drops to 15%, a yellow color would indicate that status level. If the target activity drops even lower to 5%, the color red would indicate that status and further see Ricketts, [0024-30]; Referring again to FIG. 1, phase 3 shown by box 106 is the KPI verification function. This phase verifies that KPIs are usable and flexible based on user & owner feedback. The user and owner feedback information comes from the Intelligent Operations Center (IOC) 124. Regarding the user feedback, users could respond to the question "Do KPI parameters produce timely alerts & usable reports?" If the user feedback is that KPI parameters do not produce timely alerts & usable reports, the system response could be to return to the KPI validation function in phase 2, if necessary. The owner feedback can vary and can include several types of feedback such as: [0025] False positives--alerts triggered for wrong time, wrong place, wrong resource, or wrong reason; [0026] False negatives--missed or late alerts; [0027] Transient alerts--sensor spikes that naturally regress out of alert zone; [0028] Information overload--too many alerts triggered at once, reports not summarized; [0029] Alert prioritization--alerts with highest severity or most impact should float to top when many alerts occur simultaneously; and [0030] Reporting problems--errors in calculations, unexplained disparities between periods or locations or resources, cannot drill down to details as needed). The Examiner notes that Vekker is relied upon to teach the use of NLP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the user-selected KPIs, fitment scores, and thresholds as taught by Chaudhary/Gokalp with the recommended actions for KPIs below a fitment score as taught by Ricketts in order to ensure KPIs are still valid, adjust parameters, or make necessary changes. (See Ricketts, [0024-30]; The user and owner feedback information comes from the Intelligent Operations Center (IOC) 124. Regarding the user feedback, users could respond to the question "Do KPI parameters produce timely alerts & usable reports?" If the user feedback is that KPI parameters do not produce timely alerts & usable reports, the system response could be to return to the KPI validation function in phase 2, if necessary. The owner feedback can vary and can include several types of feedback such as… and further see Ricketts, [0032]; calibrates KPIs for environmental and operational changes. The KPI calibration function receives input data from the KPI tracking data module 122 and the refined KPI parameters module 120. The KPI tracking data module provides tracking data that includes status statistics such as the percent of time a condition is in a green state, a yellow state or a red state. The actual scenario from which these particular data states can come is a traffic monitoring system).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624